DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, and 5 are objected to because of the following informalities: claim 2 is now unclear since it is so redundant.  Claim 3 should possibly be amended to include two recitations of --casing-integrated--, as appropriate.  In claim 5, line 4 should likely be amended to recite --one or more first casing-integrated--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6, 7, and 9-20 are rejected under 35 USC 103 as being unpatentable over Tolman et al. (US 6,543,538 B2) (“Tolman”) and in view of Henderson et al. (US 2008/0093074 A1) (“Henderson”).
Referring to claims 1 and 2: Tolman teaches a method comprising:
identifying one or more first perforations 210 to create during a first fracturing stage of a fracturing job at one or more corresponding first perforation sites in a wellbore through one or more first perforation devices 154 disposed in the wellbore (column 5, lines 27-30);
selectively activating the one or more first perforation devices from a surface of the wellbore through a well intervention-less technique to selectively form the one or more first perforations during the first fracturing stage (column 8, lines 46-50; column 10, lines 49-52); and
pumping a first volume of fracturing fluid into the wellbore during the first fracturing stage to form one or more first fractures 212 in a surrounding formation 108 through the one or more first perforations (column 8, lines 56-60).
Tolman does not specifically teach one or more first casing-integrated perforation devices.  Henderson teaches a method comprising identifying one or more first perforations to create at one or more corresponding first perforation sites in a wellbore 510 through one or more first casing-integrated perforation devices 520 disposed in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perforating devices taught by Tolman to be casing-integrated perforation devices as taught by Henderson in order to better protect the perforating devices from damage and to save running time, as compared to running them downhole separately.
Referring to claim 3: Tolman teaches the well intervention-less technique is a telemetry technique that includes transmitting one or more control signals from the surface of the wellbore to the one or more first perforation devices to selectively activate the one or more first perforation devices (column 10, lines 49-52).
Referring to claim 4: While Tolman teaches the one or more control signals are transmitted from the surface to the one or more first casing-integrated perforation devices, the one or more first perforation devices are connected to the surface via wireline 107 along at least a portion of the wellbore, and that a tractor device is actuated and controlled by wireline communication (claim 27), Tolman does not specifically teach the one or more control signals are transmitted from the surface to the one or more first casing-integrated perforation devices, at least in part, through a wired connection along at least a portion of the wellbore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signals taught by Tolman to be transmitted, at least in part, through a wired connection since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 6: While Tolman teaches the one or more control signals are transmitted from the surface to the one or more first casing-integrated perforation devices, at least in part, through a connection along at least a portion of the wellbore (column 10, lines 49-52), Tolman does not specifically teach a wireless connection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signals taught by Tolman to be transmitted, at least in part, through a wireless connection since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 7: While Tolman teaches using various actuation signals (column 10, lines 49-52), Tolman does not specifically teach the one or more control signals are acoustic signals or electromagnetic radiation signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signals taught by Tolman to be acoustic or electromagnetic radiation signals since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 9: Tolman teaches a control signal of the one or more control signals is unique to a perforation device of the one or more first casing-integrated perforation devices and the control signal is transmitted to the perforation device to independently activate the perforation device from other perforation devices disposed in the wellbore (column 10, lines 45-56).
Referring to claims 10-12: Tolman teaches pumping a volume of one or more diverter agents or temporary plugging agents 214, 218 into the wellbore based on a completion of the one or more first fractures to physically isolate the one or more first 
Referring to claim 13: While Tolman teaches it is known to use materials that degrade and dissolve (column 2, lines 53-63), Tolman does not specifically teach the one or more diverter agents or temporary plugging agents comprise one or more self-degrading materials that degrade based on one or a combination of time, temperature, and hydraulic conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the agents taught by Tolman to be made of a degradable material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 14: Tolman teaches identifying one or more second perforations 220 to create during a second fracturing stage of the fracturing job at one or more corresponding second perforation sites in the wellbore through one or more second perforation devices 144 disposed in the wellbore;

pumping a second volume of fracturing fluid into the wellbore during the second fracturing stage to form one or more second fractures 222 in the surrounding formation through the one or more second perforations (FIG. 8).
Referring to claim 15: Tolman teaches the volume of the one or more diverter agents are pumped (FIG. 6) in between the pumping of the first volume of fracturing fluid (FIG. 5) and the second volume of fracturing fluid (FIG. 8); and
the first volume of fracturing fluid, the volume of the one or more diverter agents, and the second volume of fracturing fluid are sequentially pumped as part of a continuous pumping operation during the fracturing job (column 10, lines 5-14).
Referring to claim 16: Tolman teaches identifying one or more times to selectively activate the one or more second perforation devices during the second fracturing stage based on a progress of physically isolating the one or more first fractures from the one or more other operations through the volume of the one or more diverter agents; and
selectively activating the one or more second perforation devices based on the one or more identified times (column 9, lines 7-15).
Referring to claim 17: Tolman teaches the well intervention-less technique is a telemetry technique that includes transmitting one or more control signals from the surface of the wellbore to the one or more perforation devices through one or more 
transmitting one or more signals including one or more pressure measurements at the one or more first perforation sites to the surface of the wellbore through the one or more communication channels; and
identifying, at the surface of the wellbore, the progress of physically isolating the one or more first fractures from the one or more other operations based on the one or more pressure measurements included in the one or more signals (column 9, lines 37-50).
Referring to claim 18: Tolman teaches identifying one or more desired perforation characteristics from downhole diagnostics data of the wellbore gathered during the fracturing job (column 8, lines 41-43; column 10, lines 52-56); and
identifying the one or more perforations based on the one or more desired perforation characteristics (column 9, lines 16-23).
Referring to claim 19: Tolman teaches a system comprising:
a plurality of perforation devices 154, 144, 134, 124 disposed in a wellbore at specific perforation sites of a plurality of perforation sites (FIG. 3); and
a surface control system (column 10, lines 49-52) implemented, at least in part, at a surface of the wellbore and configured to:
identify one or more perforations 210 to create during a fracturing stage of a fracturing job at one or more corresponding perforation sites of the plurality of perforation sites in the wellbore through one or more corresponding perforation devices of the plurality of perforation devices; and

Tolman does not specifically teach one or more first casing-integrated perforation devices.  Henderson teaches a system comprising a plurality of casing-integrated perforation devices 520a, 520b disposed in a wellbore 510 at specific perforation sites of a plurality of perforation sites (FIG. 8; ¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perforating devices taught by Tolman to be casing-integrated perforation devices as taught by Henderson in order to better protect the perforating devices from damage and to save running time, as compared to running them downhole separately.
Referring to claim 20: Tolman teaches a non-transitory computer-readable storage medium having stored therein instructions which, when executed by one or more processors, cause the one or more processors to perform operations (column 9, lines 37-50) comprising:
identifying one or more perforations 210 to create during a fracturing stage of a fracturing job at one or more corresponding perforation sites in a wellbore through one or more perforation devices 154 disposed in the wellbore; and

Tolman does not specifically teach one or more first casing-integrated perforation devices.  Henderson teaches an operation comprising identifying one or more perforations to create at one or more corresponding perforation sites in a wellbore 510 through one or more casing-integrated perforation devices 520 disposed in the wellbore (FIG. 8; ¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perforating devices taught by Tolman to be casing-integrated perforation devices as taught by Henderson in order to better protect the perforating devices from damage and to save running time, as compared to running them downhole separately.
Claim 8 is rejected under 35 USC 103 as being unpatentable over Tolman and Henderson, and further in view of Froelich et al. (US 9,441,479 B2) (“Froelich”).
Once modified as in claim 7, Tolman teaches the wireless connection is formed, at least in part, along the at least the portion of the wellbore.  Tolman and Henderson do not specifically teach one or more acoustic repeaters.  Froelich teaches a method comprising perforating and fracturing a wellbore (column 1, lines 32-43) and forming a .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 9, filed November 9, 2021, with respect to the objection to claim 15 have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed November 9, 2021, with respect to the rejection(s) of claim(s) 1-3, 9-12 and 14-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Tolman and in view of Henderson.  Regarding the applicant’s arguments that Tolman alone does not teach casing-integrated perforation devices as claimed at least in amended claims 1, 19 and 20, the claims are now rejected under 35 USC 103 as being unpatentable over Tolman and in view of Henderson as further explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vella et al. (US 7,152,676 B2) also teaches perforators integrally combined with a casing section and run into a well (column 4, lines 2-9).  Whitsitt et al. (US 7,546,875 B2) also teaches explosive charges 26 provided integrally along casing wall 24.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


03 January 2022